Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 1 of 45 PageID #: 2592




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

    WAPP TECH LIMITED PARTNERSHIP §
    and WAPP TECH CORP.,                §
                                        §              CIVIL ACTION NO. 4:18-CV-469
    v.                                  §              (Judge Mazzant)
                                        §
    SEATTLE SPINCO, INC., et al.        §
    ___________________________________ §
                                        §
    WAPP TECH LIMITED PARTNERSHIP §
    and WAPP TECH CORP.,                §
                                        §              CIVIL ACTION NO. 4:18-CV-501
    v.                                  §              (Judge Mazzant)
                                        §
    WELLS FARGO & CO.                   §
    ___________________________________ §
                                        §
    WAPP TECH LIMITED PARTNERSHIP §
    and WAPP TECH CORP.,                §
                                        §              CIVIL ACTION NO. 4:18-CV-519
    v.                                  §              (Judge Mazzant)
                                        §
    BANK OF AMERICA CORP.               §
                                        §


          CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

        Before the Court is the Opening Claim Construction Brief (Dkt. #154)1 filed by Plaintiff

Wapp Tech Limited Partnership and Wapp Tech Corp. (“Plaintiff”2 or “Wapp”), the Responsive

Claim Construction Brief (Dkt. #164) filed by Defendants Wells Fargo & Co., Bank of America



1
 References to docket numbers in the present Claim Construction Memorandum Opinion and
Order refer to Civil Action No. 4:18-CV-469 unless otherwise indicated.
2
 Although there are multiple plaintiffs, Plaintiffs Wapp Tech Limited Partnership and Wapp
Tech Corp. refer to themselves collectively as “Plaintiff,” singular, in their claim construction
briefing. For purposes of the present Claim Construction Memorandum Opinion and Order, the
Court refers to Plaintiffs Wapp Tech Limited Partnership and Wapp Tech Corp. collectively as
“Plaintiff.”
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 2 of 45 PageID #: 2593



Corp., Seattle Spin Co., Inc., EntIT Software LLC, EntCo Interactive (Israel) Ltd., Entco

Government Software LLC, and MicroFocus (US) Inc. (collectively, “Defendants”), and the Reply

Claim Construction Brief (Dkt. #167) filed by Plaintiff. Also before the Court are the parties’

February 19, 2020 Joint Claim Construction and Prehearing Statement (Dkt. #152), the parties’

April 10, 2020 Joint Patent Rule 4-5(d) Claim Construction Chart (Dkt. #168), Plaintiff’s

Supplemental Submission Regarding Claim Construction (Dkt. #171), and Defendants’ response

thereto (Dkt. #174).

       The Court held a claim construction hearing on April 20, 2020, to determine the proper

construction of the disputed claim terms in United States Patents No. 8,924,192 (“the ’192

Patent”), 9,298,864 (“the ’864 Patent”), and 9,971,678 (“the ’678 Patent”) (collectively, the

“patents-in-suit”).

       The Court issues this Claim Construction Memorandum Opinion and Order and hereby

incorporates-by-reference the claim construction hearing and transcript as well as the

demonstrative slides presented by the parties during the hearing. For the following reasons, the

Court provides the constructions set forth below.




                                                2
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 3 of 45 PageID #: 2594



                                                          Table of Contents

BACKGROUND ........................................................................................................................... 4
LEGAL STANDARDS ................................................................................................................. 5
ANALYSIS .................................................................................................................................... 9
   A. “system for testing an application for a mobile device” and “system for developing an
      application for a mobile device” ........................................................................................... 9
   B. “application” ....................................................................................................................... 13
   C. “simulate” and “emulate” .................................................................................................... 17
   D. “simultaneously visually [simulate/emulate], via one or more profile display windows”
      and “simulate, via one or more profile display windows” .................................................. 26
   E. “configured to” .................................................................................................................... 36
   F. “the software” ...................................................................................................................... 38
   G. “the test”.............................................................................................................................. 42
CONCLUSION ........................................................................................................................... 45




                                                                       3
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 4 of 45 PageID #: 2595



                                        BACKGROUND

       Plaintiff alleges infringement of United States Patents No. 8,924,192, 9,298,864, and

9,971,678. Plaintiff submits: “The patents in suit are directed to methods and apparatuses for

mobile app development with device and network simulation. The specification discloses a system

that models an application executing in real time on a mobile device. The application is played

(executed) in real time within the model and monitored to determine resource utilization of the

device when executing the application.” (Dkt. #154 at pp. 1–2). Defendants submit that “the

patents disclose emulating the various mobile devices on the developer’s desktop computer and

testing the application on the emulated version of the device.” (Dkt. #164 at p. 3).

       The ’192 Patent, titled “Systems Including Network Simulation for Mobile Application

Development and Online Marketplaces for Mobile Application Distribution, Revenue Sharing,

Content Distribution, or Combinations Thereof,” issued on December 30, 2014, and bears an

earliest priority date of June 10, 2005. The Abstract of the ’192 Patent states:

       A system and methods emulate an application executing in real time in a mobile
       device. The mobile device is emulated in real time using a model running on a
       processor extrinsic to the mobile device. The model is based on characteristics
       indicative of performance of the mobile device. The application is executed in real
       time within the model and the application executing in the model is monitored to
       determine resource utilization information by the application for the mobile device.
       The resource utilization information for the mobile device is displayed.

       The ’678 Patent resulted from a continuation application based on the application that

issued as the ’192 Patent. The ’192 Patent and the ’678 Patent therefore share a common

specification.

       The ’864 Patent, titled “System Including Network Simulation for Mobile Application

Development,” issued on March 29, 2016, and bears an earliest priority date of June 10, 2005. The

Abstract of the ’864 Patent states:



                                                 4
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 5 of 45 PageID #: 2596



       A system, method and software product emulate and profile an application playing
       on a mobile device. The mobile device is emulated using a model based upon
       characteristics related to performance of the mobile device. The application is
       played and monitored within the model to determine resource utilization of the
       application for the mobile device.

       The ’192 Patent and the ’678 Patent resulted from a series of continuation applications

based on an application that issued as United States Patent No. 7,813,910 (“the ’910 Patent”). The

’864 Patent resulted from a continuation-in-part based on the application that issued as the ’910

Patent. The ’864 Patent claims priority to the same provisional patent application claimed by the

’192 Patent and the ’678 Patent. Thus, although the specification of the ’864 Patent is not identical

to the specification of the ’192 Patent and the ’678 Patent, the three patents-in-suit are related to

one another.

                                     LEGAL STANDARDS

       Claim construction is a matter of law. Markman v. Westview Instruments, Inc., 52 F.3d

967, 979 (Fed. Cir. 1995). The purpose of claim construction is to resolve the meanings and

technical scope of claim terms. U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d 1554, 1568 (Fed.

Cir. 1997). When the parties dispute the scope of a claim term, “it is the court’s duty to resolve

it.” O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (quoting Innova/Pure Water, Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d

1111, 1115 (Fed. Cir. 2004)). The Court examines a patent’s intrinsic evidence to define the

patented invention’s scope. Id. at 1313–14; Bell Atl. Network Servs., Inc. v. Covad Commc’ns

Group, Inc., 262 F.3d 1258, 1267 (Fed. Cir. 2001). Intrinsic evidence includes the claims, the rest

of the specification, and the prosecution history. Phillips, 415 F.3d at 1312–13; Bell Atl. Network

Servs., 262 F.3d at 1267. The Court gives claim terms their ordinary and customary meaning as
                                                 5
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 6 of 45 PageID #: 2597



understood by one of ordinary skill in the art at the time of the invention. Phillips, 415 F.3d at

1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003).

       Claim language guides the Court’s construction of claim terms. Phillips, 415 F.3d at 1314.

“[T]he context in which a term is used in the asserted claim can be highly instructive.” Id. Other

claims, asserted and unasserted, can provide additional instruction because “terms are normally

used consistently throughout the patent.” Id. Differences among claims, such as additional

limitations in dependent claims, can provide further guidance. Id.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. at 1315

(quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term.’” Id. (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir.

1996)); Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). In the

specification, a patentee may define his own terms, give a claim term a different meaning than it

would otherwise possess, or disclaim or disavow some claim scope. Phillips, 415 F.3d at 1316.

Although the Court generally presumes terms possess their ordinary meaning, this presumption

can be overcome by statements of clear disclaimer. See SciMed Life Sys., Inc. v. Advanced

Cardiovascular Sys., Inc., 242 F.3d 1337, 1343–44 (Fed. Cir. 2001). This presumption does not

arise when the patentee acts as his own lexicographer. See Irdeto Access, Inc. v. EchoStar Satellite

Corp., 383 F.3d 1295, 1301 (Fed. Cir. 2004).

       The specification may also resolve ambiguous claim terms “where the ordinary and

accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

the claim to be ascertained from the words alone.” Teleflex, 299 F.3d at 1325. For example, “[a]

claim interpretation that excludes a preferred embodiment from the scope of the claim ‘is rarely,



                                                 6
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 7 of 45 PageID #: 2598



if ever, correct.’” Globetrotter Software, Inc. v. Elan Computer Group Inc., 362 F.3d 1367, 1381

(Fed. Cir. 2004) (quoting Vitronics, 90 F.3d at 1583). But, “[a]lthough the specification may aid

the court in interpreting the meaning of disputed language in the claims, particular embodiments

and examples appearing in the specification will not generally be read into the claims.” Constant

v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988); accord Phillips, 415 F.3d

at 1323.

       The prosecution history is another tool to supply the proper context for claim construction

because a patentee may define a term during prosecution of the patent. Home Diagnostics Inc. v.

LifeScan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the specification, a patent

applicant may define a term in prosecuting a patent.”).          The well-established doctrine of

prosecution disclaimer “preclud[es] patentees from recapturing through claim interpretation

specific meanings disclaimed during prosecution.” Omega Eng’g Inc. v. Raytek Corp., 334 F.3d

1314, 1323 (Fed. Cir. 2003). “Indeed, by distinguishing the claimed invention over the prior art,

an applicant is indicating what the claims do not cover.” Spectrum Int’l v. Sterilite Corp., 164 F.3d

1372, 1378–79 (Fed. Cir. 1988) (quotation omitted). “As a basic principle of claim interpretation,

prosecution disclaimer promotes the public notice function of the intrinsic evidence and protects

the public’s reliance on definitive statements made during prosecution.” Omega Eng’g, 334 F.3d

at 1324. However, the prosecution history must show that the patentee clearly and unambiguously

disclaimed or disavowed the proposed interpretation during prosecution to obtain claim allowance.

Middleton Inc. v. 3M Co., 311 F.3d 1384, 1388 (Fed. Cir. 2002). Statements will constitute

disclaimer of scope only if they are “clear and unmistakable statements of disavowal.” See Cordis

Corp. v. Medtronic AVE, Inc., 339 F.3d 1352, 1358 (Fed. Cir. 2003). An “ambiguous disavowal”




                                                 7
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 8 of 45 PageID #: 2599



will not suffice. Schindler Elevator Corp. v. Otis Elevator Co., 593 F.3d 1275, 1285 (Fed. Cir.

2010) (citation omitted).

       Although “less significant than the intrinsic record in determining the legally operative

meaning of claim language,” the Court may rely on extrinsic evidence to “shed useful light on the

relevant art.” Phillips, 415 F.3d at 1317 (quotation omitted). Technical dictionaries and treatises

may help the Court understand the underlying technology and the manner in which one skilled in

the art might use claim terms, but such sources may also provide overly broad definitions or may

not be indicative of how terms are used in the patent. Id. at 1318. Similarly, expert testimony may

aid the Court in determining the particular meaning of a term in the pertinent field, but “conclusory,

unsupported assertions by experts as to the definition of a claim term are not useful.” Id.

Generally, extrinsic evidence is “less reliable than the patent and its prosecution history in

determining how to read claim terms.” Id.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a

legal conclusion that is drawn from the court’s performance of its duty as the construer of patent

claims.” Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005)

(citations and internal quotation marks omitted), abrogated on other grounds by Nautilus, 134

S. Ct. 2120. “Indefiniteness must be proven by clear and convincing evidence.” Sonix Tech. Co.

v. Publ’ns Int’l, Ltd., 844 F.3d 1370, 1377 (Fed. Cir. 2017).




                                                  8
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 9 of 45 PageID #: 2600



                                           ANALYSIS

                                      Agreed Claim Terms

       In their February 19, 2020 Joint Claim Construction and Prehearing Statement, the parties

submitted that “[t]he parties do not agree on the constructions of any claims terms, phrases, or

clauses.” (Dkt. #152 at p. 2).

                                     Disputed Claim Terms

   A. “system for testing an application for a mobile device” and “system for developing an
   application for a mobile device”


                    “system for testing an application for a mobile device”
                                 (’678 Patent, Claims 1, 26, 45;
                                      ’864 Patent, Claim 1)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary.                     “system that mimics the operation of a real-
                                                world mobile device to enable the evaluation
 Alternatively, this phrase should be given the of a program designed to run on that real-world
 full breadth of its meaning as understood by mobile device”
 one of ordinary skill in the art and/or its
 dictionary meaning.


                 “system for developing an application for a mobile device”
                                   (’192 Patent, Claim 1)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary.                     “system that mimics the operation of a real-
                                                world mobile device to enable the writing of a
 Alternatively, this phrase should be given the program designed to run on that real-world
 full breadth of its meaning as understood by mobile device”
 one of ordinary skill in the art and/or its
 dictionary meaning.


(Dkt. #152, Ex. A at pp. 1–3; Dkt. #154 at p. 6; Dkt. #164 at p. 4; Dkt. #168, App’x at pp. 1–3).




                                                9
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 10 of 45 PageID #: 2601



       1. The Parties’ Positions

       Plaintiff argues that “[e]ach of the phrases here involves common words that are used as

they are normally understood in plain English . . . .” (Dkt. #154 at p. 6). Plaintiff also argues that

“[i]n injecting the word ‘mimic,’ Defendants seek to import a preferred embodiment of the

specification in which a device model emulates the mobile device itself.” (Id. at p. 7). Further,

Plaintiff argues that “Defendants have not provided any definition of ‘real-world,’” and the

specification refers to modeling types of mobile devices. (Id.)

       Defendants respond that “no meaningful distinction exists between the claims’ preambles

and the bodies of the claims—the preambles necessarily give meaning and vitality to the claims

and are limiting.” (Dkt. #164 at p. 5). Defendants argue that “the patents unambiguously disparage

the use of real-world, physical mobile devices because of their cost both in terms of dollars and

time, and thus disavow physical devices from the scope of the claims.” (Id. at p. 7). Further,

Defendants submit that all disclosed embodiments use emulated mobile devices. (See id. at pp. 7–

8). Defendants conclude that “the claimed system for testing or developing applications for a

mobile device does not occur in a vacuum; it requires emulating, or mimicking, the real-world

version of that mobile device—as reflected in Defendants’ construction.” (Id. at p. 9).

       Plaintiff replies that “the patents repeatedly emphasize that each embodiment is merely

‘exemplary.’” (Dkt. #167 at p. 2) (citing ’864 Patent at 2:50–55, 3:66–4:2 & 5:3–4). Plaintiff also

argues that “Defendants fail to provide any justification for replacing the commonly-understood

words ‘testing’ and ‘developing’ with ‘evaluation’ and ‘writing.’” (Dkt. #167 at p. 3).

       At the April 20, 2020 hearing, Defendants urged that Plaintiff’s suggestion of possibly not

using an emulated mobile device is inconsistent with the disclosed purposes of the claimed

invention. Also at the hearing, Plaintiff stated it has no position on whether the preambles are



                                                 10
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 11 of 45 PageID #: 2602



limiting but, if the Court finds the preambles limiting, then Plaintiff proposes that no construction

is necessary.

       2. Analysis

       Claim 1 of the ’192 Patent recites (emphasis added):

       1. A system for developing an application for a mobile device comprising:
              a software authoring interface configured to simultaneously visually
       emulate, via one or more profile display windows, a plurality of network
       characteristics indicative of performance of the mobile device when executing the
       application; wherein the software authoring interface is further configured to
       simulate a network connection state encountered by the mobile device.

Claim 1 of the ’864 Patent recites (emphasis added):

       1. A system for testing an application for a mobile device comprising:
               software configured to simulate, via one or more profile display windows,
       a plurality of network characteristics indicative of performance of the mobile device
       when executing the application; wherein the network characteristics are based on
       data of interaction with networks in non-simulated environments.

Claim 1 of the ’678 Patent, for example, recites (emphasis added):

       1. A system for testing an application for a mobile device comprising:
               a software testing interface configured to simultaneously visually simulate,
       via one or more profile display windows, a plurality of operator network
       characteristics including at least bandwidth availability indicative of performance
       of the mobile device when executing the application; wherein the bandwidth
       availability is based at least in part on bandwidth data predetermined from
       interactions between one or more mobile devices and at least one operator network.

       As a threshold matter, Defendants argue that these preambles are limiting, and Plaintiff

does not show otherwise. See Catalina Mktg. Int’l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,

808 (Fed. Cir. 2002); see also Eaton Corp. v. Rockwell Int’l Corp., 323 F.3d 1332, 1339 (Fed. Cir.

2003) (“When limitations in the body of the claim rely upon and derive antecedent basis from the

preamble, then the preamble may act as a necessary component of the claimed invention.”).

       These preambles, however, do not refer to simulating, emulating, or mimicking.

Defendants submit, for example, that the specification discloses “[e]mulator 100 generates a

                                                 11
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 12 of 45 PageID #: 2603



mobile device model 102, based on characteristics 115 of mobile device 114.” ’864 Patent at 4:3–

5; see id. at 3:66–4:11. The specification also discloses:

       In one example of operation, processor 136 loads at least part of emulator 101 into
       memory 132 for execution. Emulator 101 then generates mobile device model 102,
       based upon characteristics 115, within memory 132. Emulator 101 then loads and
       plays application 104 within model 102. In all embodiments described herein, it is
       to be noted that emulation is performed on a processor extrinsic to the mobile
       device being emulated.

Id. at 6:34–41 (emphasis added); see id. at 1:57–60 (“Currently[, in the prior art], the only way to

determine if an application plays on a particular mobile device is to transfer the application to the

device and play it.”).

       But “simulate” and “emulate” appear in other claim language, and the parties present those

as distinct disputed terms, addressed separately herein. Defendants also fail to show that claim

language reciting characteristics “indicative of performance of the mobile device when executing

the application” warrants a narrow interpretation of the “system” terms in the preambles. In other

words, Defendants fail to show that the phrase “indicative of” is inconsistent with using a real

mobile device.     Moreover, the specification discloses methods that can include testing an

application on a real mobile device (see, e.g., id. at 6:28–33 & 9:60–10:7), and Defendants have

not shown any definition or disclaimer to the contrary.

       Further, Defendants fail to justify limiting “developing” to “writing.”          Instead, the

specification discloses “developing” an application as a process that includes, for example,

authoring, simulating, testing, playing, and publishing. (See ’864 Patent at 1:51–2:2, 4:34–51 &

10:4–7.) Likewise, Defendants fail to justify limiting “testing” to “evaluation.” Finally, as to

Defendants’ proposal of “real-world,” the specification supports interpreting “mobile device” as

encompassing not only devices that have actually been produced but also devices that are merely

planned or hypothetical. See ’864 Patent at 10:40–44 (“include modeling capability for a new pre-

                                                 12
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 13 of 45 PageID #: 2604



release mobile device, scheduled release mobile device and current mobile devices”); see also id.

at 6:10–14.

       The Court therefore hereby expressly rejects Defendants’ proposed constructions, and no

further construction is necessary. See O2 Micro, 521 F.3d at 1362 (“[D]istrict courts are not (and

should not be) required to construe every limitation present in a patent’s asserted claims.”); see

also Finjan, Inc. v. Secure Computing Corp., 626 F.3d 1197, 1207 (Fed. Cir. 2010) (“Unlike O2

Micro, where the court failed to resolve the parties’ quarrel, the district court rejected Defendants’

construction.”); Summit 6, LLC v. Samsung Elecs. Co., Ltd., 802 F.3d 1283, 1291 (Fed. Cir. 2015).

       The Court according hereby finds that the preambles of Claim 1 of the ’192 Patent,

Claim 1 of the ’864 Patent, and Claims 1, 26, and 45 of the ’678 Patent are limiting, and the

Court hereby construes “system for testing an application for a mobile device” and “system

for developing an application for a mobile device” to have their plain meaning.

   B. “application”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary.                         “program designed to run on a mobile device”

 Alternatively, this phrase should be given the
 full breadth of its meaning as understood by
 one of ordinary skill in the art and/or its
 dictionary meaning.

(Dkt. #152, Ex. A at p. 6; Dkt. #154 at p. 8; Dkt. #164 at p. 10; Dkt. #164 at p. 10; Dkt. #168,

App’x at p. 4). The parties submit that this term appears in Claim 1 of the ’192 Patent, Claims 1,

26, and 45 of the ’678 Patent, and Claims 1, 8, 12, 20, and 29 of the ’864 Patent. (Dkt. #154 at

p. 8; Dkt. #164 at p. 10; Dkt. #168, App’x at p. 4).




                                                 13
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 14 of 45 PageID #: 2605



        1. The Parties’ Positions

        Plaintiff argues that “[t]he term ‘application’ does not have any specialized meaning in the

art or in the context of the patents,” and “Defendants . . . commit the classic error of reading in

examples from the preferred embodiments.” (Dkt. #154 at pp. 8–9). Plaintiff submits that

“nowhere does the specification equate an application to a ‘program,’” and Plaintiff urges that

“‘[r]unning’ an application is, therefore, not the only type of operation contemplated by the

invention.” (Id. at p. 9).

        Defendants argue that “[t]he uniform descriptions provided by the figures and

specifications confirm that the ‘application’ is a program designed to run on a mobile device.”

(Dkt. #164 at p. 13). Defendants conclude that “Wapp effectively concedes that Defendants’

construction is required by the claim language, and Wapp does not offer any alternative

construction.” (Id. at p. 14).

        Plaintiff replies that “Defendants’ construction ignores that the specification describes an

‘application’ as distinct from a ‘program.’” (Dkt. #167 at p. 3) (citing ’864 Patent at 1:28–30,

3:66–4:2 & 4:34–43). Plaintiff also argues that “Defendants’ proposed construction would render

superfluous the actual claim language immediately following ‘application.’” (Dkt. #167 at p. 4).

        At the April 20, 2020 hearing, Defendants urged that the patents-in-suit use the term

“application” to refer to a particular type of application. Plaintiff argued that Defendants’ proposal

of “program” would be confusing because of how the specification uses “program” with regard to

systems for testing applications.

        2. Analysis

        Plaintiff submits that the term “application” is well-known in the relevant art. (See Dkt.

#154, Ex. 4, Microsoft Computer Dictionary 26 (4th ed. 1999) (p. 27 of 37 of Ex. 4) (“A program



                                                 14
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 15 of 45 PageID #: 2606



designed to assist in the performance of a specific task, such as word processing, accounting, or

inventory management.”); see also id., Modern Dictionary of Electronics (1999) (p. 4 of 37 of Ex.

4); id., Merriam-Webster’s Collegiate Dictionary 60 (11th ed. 2004) (p. 15 of 37 of Ex. 4)).

Defendants do not contend otherwise, and Defendants do not argue that the patents-in-suit contain

any lexicography or disclaimer. (See Dkt. #164 at pp. 10–14). Nonetheless, Defendants argue that

“[t]he claimed ‘application’ is more specific than these dictionaries provide, and the constructions

should reflect that agreed specificity.” (Id. at p. 14). Defendants argue that the claim language

and the specification are consistent with Defendants’ proposed construction.

       Claim 1 of the ’192 Patent, Claim 1 of the ’864 Patent, and Claim 1 of the ’678 Patent are

reproduced above as to the preamble terms. Those preambles explicitly recite “an application for

a mobile device,” and the Court, above, finds that those preambles (as well as the preambles of

Claims 26 and 45 of the ’678 Patent) are limiting. As to the remaining claims identified by the

parties for the term “application,” namely Claims 8, 12, 20, and 29 of the ’864 Patent, Claims 8

and 12 of the ’864 Patent depend from Claim 1 of the ’864 Patent. Claims 20 and 29 of the ’864

Patent are independent claims that recite “an application playing on an application player in each

of a plurality of mobile devices” and “an application playing on at least one mobile device,”

respectively. Claim 20 of the ’864 Patent, for example, recites (emphasis added):

       20. A method for emulating an application playing on an application player in
       each of a plurality of mobile devices, the method comprising:
               retrieving characteristics, indicative of performance, for each of the mobile
       devices; emulating each of the mobile devices in real time using respective models
       running on a processor extrinsic to the mobile devices, wherein each of the models
       is based on the retrieved characteristics; playing the application in real time using
       the application player within each of the models; monitoring the application
       playing in each of the models to determine resource utilization information by the
       application for each of the mobile devices; and displaying the resource utilization
       information for at least one of the mobile devices.




                                                15
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 16 of 45 PageID #: 2607



Plaintiff appears to acknowledge that the preambles of Claims 20 and 29 are limiting because

Plaintiff identifies all of these claims and argues that “[e]ach claim reciting an ‘application’ already

clarifies that the application is either ‘for a mobile device’ or ‘play[s] on’ a mobile device.” (Dkt.

#154 at p. 9).

       Nonetheless, Defendants’ proposal of construing “application” as “program” would tend

to confuse rather than clarify the scope of the claims. See ’864 Patent at 14:63–65 (“authoring

environment 1502 may incorporate one or more software programs to facilitate creation,

modification and testing of application 1506”) (emphasis added). Also, Defendants’ proposal of

“run” might be interpreted as being different or narrower than the disclosures regarding “playing”

applications. See ’864 Patent at 1:28–34, 1:43–50 & 2:12–53. Defendants do not appear to attach

any substantive significance to their proposal of “run,” stating instead in their responsive claim

construction brief that “[i]f it helps resolve the dispute, Defendants are amen[]able to replacing

‘run’ with ‘play.’” (Dkt. #164 at p. 14).

       Based on all of the foregoing, the Court hereby expressly rejects Defendant’s proposed

construction, and no further construction is necessary. See O2 Micro, 521 F.3d at 1362; see also

Finjan, 626 F.3d at 1207; Summit 6, 802 F.3d at 1291.

       The Court according hereby finds that the preambles of Claims 20 and 29 of the ’864

Patent are limiting, and the Court hereby construes “application” to have its plain meaning.




                                                  16
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 17 of 45 PageID #: 2608



          C. “simulate” and “emulate”


                                              “simulate”
          (’678 Patent, Claims 1, 3, 26, 45; ’864 Patent, Claims 1, 9; ’192 Patent, Claim 1)

    Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

    No construction necessary.                      “imitate”

    Alternatively, this phrase should be given the Alternatively:
    full breadth of its meaning as understood by      “approximately represent”3
    one of ordinary skill in the art and/or its
    dictionary meaning.


                                            “emulate”
                         (’864 Patent, Claims 10, 11; ’192 Patent, Claim 1)

    Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

    No construction necessary.                      “mimic”

    Alternatively, this phrase should be given the Alternatively:
    full breadth of its meaning as understood by      “precisely represent”
    one of ordinary skill in the art and/or its
    dictionary meaning.


(Dkt. #152, Ex. A at pp. 18 & 21; Dkt. #154 at p. 10; Dkt. #164 at p. 14; Dkt. #168, App’x at pp. 8

& 10).

          1. The Parties’ Positions

          Plaintiff argues: “Defendants’ proposed constructions simply substitute a different word

for each claim term—words that have no clear association with the respective claim terms, and in

fact are themselves interchangeable. This effort is unsupported by the intrinsic or extrinsic

evidence and would only serve to confuse the factfinder.” (Dkt. #154 at p. 10). Plaintiff also


3
  Defendants proposed this alternative, as well as the below-noted alternative for “emulate,” at
the April 20, 2020 hearing.

                                                 17
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 18 of 45 PageID #: 2609



argues that the opinions of Defendants’ expert are confusing and unreliable. (See id. at pp. 10–

13).

        Defendants respond: “Defendants’ proposed constructions reflect the plain meanings of

‘emulate’ and ‘simulate,’ as evidenced by the intrinsic record, technical dictionaries, and the

unrebutted opinions of Defendants’ expert, Dr. Shoemake. Wapp’s effort to avoid a construction

leaves the jury without a guide for these nuanced technical terms and fails to resolve the parties’

dispute.” (Dkt. #164 at p. 14). Defendants argue that the different terms “simulate” and “emulate”

must be presumed to have different meanings, and “[a] POSITA would have understood that

‘emulate’ refers to a relatively precise representation, while ‘simulate’ would refer to a relatively

imprecise representation.” (Id. at p. 15). Defendants further argue that “Wapp avoids the technical

nature of these terms, and even more troublingly fails to account for what the patents disclose.”

(Id. at p. 18).

        Plaintiff replies that “[Defendants’] proposed constructions (substituting the single words

‘mimic’ and ‘imitate’) find no support at all in the intrinsic evidence, actually blur the differences

between ‘simulate’ and ‘emulate,’ and are markedly less ‘nuanced’ than the claim terms

themselves.” (Dkt. #167 at p. 5) (emphasis omitted). Plaintiff argues that “even a cursory review

reveals that the words ‘mimic’ and ‘imitate’ do not reflect any potential difference in precision.”

(Id. at p. 5) (emphasis omitted). Plaintiff urges that “[t]he evidence entirely confirms that these

terms do not have any specialized meaning in the context of the patents.” (Id. at p. 6).

        At the April 20, 2020 hearing, Defendants alternatively proposed that “simulate” means

“approximately represent” and “emulate” means “precisely represent.” Defendants also noted, for

example, that Claim 1 of the ’864 Patent recites “simulat[ing] . . . network characteristics” that are

“based on data of interaction with networks in non-simulated environments.” Plaintiff responded



                                                 18
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 19 of 45 PageID #: 2610



that Claim 20 of the ’864 Patent recites “emulating” mobile devices using models that are “based

on the retrieved characteristics.”

        2. Analysis

        As a threshold matter, both sides discuss the deposition testimony of Defendants’ expert,

Dr. Matthew Shoemake. For example, Plaintiff argues that the opinions of Dr. Shoemake are

unreliable because “Dr. Shoemake admitted that the proposed constructions were not ones that he

himself came up with, but were delivered to him by Defendants’ counsel.” (Dkt. #154 at pp. 10–

11) (citing id., Ex. 6, Feb. 27, 2020 Shoemake dep. at 38:10–21). Plaintiff also argues that Dr.

Shoemake’s reliance on some dictionary definitions but not others renders Dr. Shoemake’s

opinions unreliable. (See Dkt. #154 at p. 11).

        On balance, Plaintiff’s arguments in these regards are unpersuasive. In the course of the

Court evaluating the intrinsic evidence and the cited dictionary definitions, the opinions of

Dr. Shoemake can be considered (and weighed in light of all relevant circumstances), particularly

as to what a person of ordinary skill in the art would know and understand and as to how a person

of ordinary skill in the art would tend to view the evidence. See Phillips, 415 F.3d at 1318

(“extrinsic evidence in the form of expert testimony can be useful to a court for a variety of

purposes, such as to provide background on the technology at issue, to explain how an invention

works, to ensure that the court’s understanding of the technical aspects of the patent is consistent

with that of a person of skill in the art, or to establish that a particular term in the patent or the prior

art has a particular meaning in the pertinent field”). Further, Plaintiff’s assertion that “Dr.

Shoemake flatly admitted at deposition that ‘emulate’ and ‘simulate’ should be given their plain

and ordinary meaning as understood by a POSITA” (Dkt. #154 at p. 13 (citing id., Ex. 6, Feb. 27,

2020 Shoemake dep. at 33:10–35:21)) is unavailing because Dr. Shoemake opines as to the plain



                                                    19
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 20 of 45 PageID #: 2611



meaning of these terms in the context of the patents-in-suit. Indeed, claim construction “must look

at the ordinary meaning in the context of the written description and the prosecution history.”

Phillips, 415 F.3d at 1313 (citation and internal quotation marks omitted).

       Claim 1 of the ’192 Patent, for example, recites (emphasis added):

       1. A system for developing an application for a mobile device comprising:
              a software authoring interface configured to simultaneously visually
       emulate, via one or more profile display windows, a plurality of network
       characteristics indicative of performance of the mobile device when executing the
       application; wherein the software authoring interface is further configured to
       simulate a network connection state encountered by the mobile device.

       Claim 1 of the ’192 Patent thus uses both “emulate” and “simulate.” “Different claim terms

are presumed to have different meanings.” Bd. of Regents of the Univ. of Texas Sys. v. BENQ Am.

Corp., 533 F.3d 1362, 1371 (Fed. Cir. 2008); see CAE Screenplates Inc. v. Heinrich Fiedler GmbH

& Co., 224 F.3d 1308, 1317 (Fed. Cir. 2000) (“In the absence of any evidence to the contrary, we

must presume that the use of these different terms in the claims connotes different meanings.”).

Although “it is not unknown for different words to be used to express similar concepts,” “the use

of both terms in close proximity in the same claim gives rise to an inference that a different

meaning should be assigned to each.” Bancorp Servs., LLC v. Hartford Life Ins. Co., 359 F.3d

1367, 1373 (Fed. Cir. 2004).

       “That inference, however, is not conclusive; it is not unknown for different words to be

used to express similar concepts, even though it may be poor drafting practice.” Id.; see Power

Mosfet Techs., L.L.C. v. Siemens AG, 378 F.3d 1396, 1410 (Fed. Cir. 2004) (“[W]hile

interpretations that render some portion of the claim language superfluous are disfavored, where

neither the plain meaning nor the patent itself commands a difference in scope between two terms,

they may be construed identically.”); see also Idenix Pharm., Inc. v. Gilead Scis., Inc., No. CV 13-

1987-LPS, 2015 WL 9048010, at *7 (D. Del. Dec. 16, 2015) (Stark, J.) (citing Power Mosfet).

                                                20
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 21 of 45 PageID #: 2612



The claims of the ’678 Patent use only “simulate,” not “emulate.” The claims of the ’864 Patent

appear to use these terms interchangeably in Claims 9, 10, and 11, which depend from Claim 1

(emphasis added):

       1. A system for testing an application for a mobile device comprising:
               software configured to simulate, via one or more profile display windows,
       a plurality of network characteristics indicative of performance of the mobile device
       when executing the application; wherein the network characteristics are based on
       data of interaction with networks in non-simulated environments.

       ***

       8. The system of claim 1, wherein the software is further configured to create one
       or more scenarios that include scripts that impact either the performance of the
       application, or the network, or both.

       9. The system of claim 8, wherein the one or more scenarios define one or more
       events that occur during the test which includes defining one or more virtual users
       to simulate real users.

       10. The system of claim 9, wherein the one or more virtual users emulate actions
       of real user behavior.

       11. The system of claim 10, wherein the actions that are performed by one or more
       virtual users are recorded to generate a script which can be modified to emulate
       real user behavior.

       At the April 20, 2020 hearing, both sides argued that these claims do not demonstrate

interchangeable use because whereas Claim 9 recites simulating “users,” Claims 10 and 11 recite

emulating “actions” and “behavior.” The parties fail to demonstrate that this purported distinction

is of any significance as to the meaning of “simulate” and “emulate.” The specification is

consistent with this understanding of interchangeable use, disclosing:

       Upon connection to operator development server 808, emulator 101 may download
       characteristic data 815 from operator development server 808 for one or more
       mobile device types supported by operator development server 808 (i.e., supported
       by the operator’s wireless network). Characteristic data 815 may, for example,
       represent mobile device characteristics 115 of FIG. 1. Further, emulator 101 may
       download additional model data 820 for use within device model 102 for increasing



                                                21
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 22 of 45 PageID #: 2613



       simulated functionality of model 102 (e.g., simulating additional handset
       functionality and/or network functionality).

’864 Patent at 10:29–40 (emphasis added). The specification thus discloses that an “emulator” can

“simulate.” Moreover, this disclosure of “simulating additional handset functionality” undercuts

the parties’ arguments that the patentee consistently used “simulate” with regard to network

characteristics and “emulate” with regard to mobile devices. Plaintiff also suggested at the April

20, 2020 hearing that the patentee used “simulate” for some things and “emulate” for other things

in an effort to make the claims easier to read. Even assuming that this is true, any such distinction

does not justify attributing a difference in meaning to “simulate” and “emulate.”

       Defendants argue that the patents-in-suit use these terms in a special way and, as a general

matter, “[i]diosyncratic language, highly technical terms, or terms coined by the inventor are best

understood by reference to the specification.” See, e.g., Intervet Inc. v. Merial Ltd., 617 F.3d 1282,

1287 (Fed. Cir. 2010). But the words “imitate” and “mimic,” proposed by Defendants, do not

appear in the patents-in-suit. Admittedly, the dictionary definitions of “simulate” and “emulate”

attached to Dr. Shoemake’s declaration include definitions of “simulate” in terms of “mimic” and

a definition of “emulation” in terms of “imitating.” (See Dkt. #154, Ex. 7; see also id., Ex. 5 at

Exs. C & F).

       Yet, one of the dictionaries submitted by Dr. Shoemake defines “emulator” as “[c]omputer

hardware and/or software which is designed to work exactly like another” and, in defining

“simulator,” this dictionary states that computer simulations “may be used to represent or emulate

almost anything.” (Id., Ex. 5, Ex. E, Wiley Electrical and Electronics Engineering Dictionary 256,

712 (2004)) (pp. 67–68 of 78 of Ex. 5) (emphasis added).

       Thus, even the extrinsic evidence submitted by Defendants is consistent with finding that

the terms “simulate” and “emulate” can be used interchangeably. Defendants fail to persuasively

                                                 22
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 23 of 45 PageID #: 2614



support their contention that “[a] POSITA would have understood that ‘emulate’ refers to a

relatively precise representation, while ‘simulate’ would refer to a relatively imprecise

representation.” (Dkt. #164 at p. 15) (citing Dkt. #154, Ex. 5, Feb. 19, 2020 Shoemake Decl. at ¶¶

36, 44–45). Defendants’ reliance on Table 1 in the specification, which Defendants characterize

as a precise representation that is used for emulation, is unavailing at least because Table 1 is

disclosed as setting forth “exemplary characteristics.” ’864 Patent at 5:19–38. The opinions of

Defendants’ expert are unpersuasive. (See Dkt. #154, Ex. 5, Feb. 19, 2020 Shoemake Decl. at ¶¶

36–48; see also id., Ex. 6, Feb. 27, 2020 Shoemake dep. at 43:5–44:3, 47:17–48:11, 67:2–19,

86:24–89:1 (“Emulation is precise and exacting, but a simulation need not be.”) & 103:11–105:3).

Likewise, Plaintiff fails to support finding any relevant “differences between ‘simulate’ and

‘emulate.’” (Dkt. #167 at p. 5).

       As to the parties’ apparent dispute that Defendants’ proposal of “mimic” would connote

representing an actual mobile device, that is, a mobile device that has been produced rather than

merely planned or hypothesized (Dkt. #154 at p. 7), the specification supports interpreting “mobile

device” as encompassing planned or hypothetical devices as well as devices that have actually

been produced. See ’864 Patent at 10:40–44 (“include modeling capability for a new pre-release

mobile device, scheduled release mobile device and current mobile devices”); see also id. at 6:10–

14 (“As new mobile device types are created, additional mobile device characteristics 115 may be

easily created to specify hardware attributes and performance of the new device types, allowing

application development to start before a physical mobile device is available.”). This potential for

confusion and potential for an overly restrictive interpretation of the claims provides an additional

reason for rejecting Defendants’ proposal of “mimic.”




                                                 23
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 24 of 45 PageID #: 2615



       Defendants also suggest that the specification uses “emulate” with reference to

representing a mobile device and uses “simulate” with reference to representing a communication

network. Compare ’864 Patent at 1:51–2:2, 4:28–33, 8:1–3, 8:14–30 & 15:39–43 (“Emulator 1510

may operate such that emulated mobile device display 1548, network display 1554 and application

display 1552 for each emulated device model 1512 appears to operate substantially in real time

(i.e., as if application 1506 is actually running on the mobile device being emulated)”) with id. at

11:51–67 (“network characteristics . . . may be simulated by simulator 810,” and “simulator 810

may allow control of scripted events (e.g., cell tower identification, service message, bandwidth,

etc.), consumer events (e.g., checking email, checking messages, browsing network, available

minutes, selecting images, etc.) and incoming events (e.g., phone calls, WAP Messages, receiving

MMS, receiving SMS, etc.).”).

       Likewise, in a post-hearing supplemental submission permitted by the Court, Plaintiff

submits: “As both parties have noted, the patent claims and specification generally use the term

‘emulate’ to refer to a ‘mobile device’ and the term ‘simulate’ to refer to ‘network characteristics.’”

(Dkt. #171 at p. 3).

       The parties’ arguments in this regard, and the opinions of Defendants’ expert, are

unpersuasive. (See Dkt. #164, Ex. 5 at ¶ 46). For example, Claim 1 of the ’192 Patent refers to

“emulat[ing]” a plurality of network characteristics. Defendants argue that the patentee mistakenly

failed to change “emulate” to “simulate” when the patentee amended this claim to replace

“hardware” with “network.” (See Dkt. #164 at p. 17 n.10; see also id., Ex. B, Oct. 17, 2014

Amendment After Allowance at p. 8 (modifying application claim 44); id., Ex. C, Oct. 17, 2014

Remarks at p. 12 (requesting that application claim 44 be renumbered to claim 1)). Plaintiff now

agrees. (See Dkt. #171 at p. 3 n.1). Upon review, the parties have not presented sufficient evidence



                                                  24
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 25 of 45 PageID #: 2616



for the Court to find that the patentee erred. Instead, Defendants’ argument regarding Claim 1 of

the ’192 Patent is premised on the above-rejected argument that the specification attributes

different meanings to “simulate” and “emulate.” Moreover, the parties do not address the

requirements for judicial correction set forth by the Federal Circuit. See Novo Indus., L.P. v. Micro

Molds Corp., 350 F.3d 1348, 1357 (Fed. Cir. 2003) (judicial correction of an error in a patent may

be available “only if (1) the correction is not subject to reasonable debate based on consideration

of the claim language and the specification and (2) the prosecution history does not suggest a

different interpretation of the claims.”).

         The Court therefore hereby expressly rejects Defendants’ proposed constructions. No

further construction is necessary except to clarify that the patentee used the terms “simulate” and

“emulate” interchangeably. See O2 Micro, 521 F.3d at 1362; see also Finjan, 626 F.3d at 1207;

Summit 6, 802 F.3d at 1291.

         The Court accordingly hereby construes the disputed terms as set forth in the following

chart:

                       Term                                          Construction

 “simulate”                                        “emulate”

 “emulate”                                         Plain meaning




                                                 25
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 26 of 45 PageID #: 2617



      D. “simultaneously visually [simulate/emulate], via one or more profile display windows”
      and “simulate, via one or more profile display windows”


           “simultaneously visually simulate, via one or more profile display windows”
                                  (’678 Patent, Claims 1, 26, 45)

    Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

    No construction necessary.                   “imitate, while at the same time displaying one
                                                 or more windows showing in real time
    Alternatively:                               resources of the mobile device that are
        “simulate, while at the same time available to the application as a result of the
    displaying one or more windows showing imitated activity”
    resources of the mobile device that are
    available to or utilized by the application” Alternatively:
                                                     “imitate, while at the same time displaying
                                                 one or more windows showing resources of the
                                                 mobile device that are available to the
                                                 application as a result of the imitated activity”


           “simultaneously visually emulate, via one or more profile display windows”
                                      (’192 Patent, Claim 1)

    Plaintiff’s Proposed Construction               Defendants’ Proposed Construction

    No construction necessary.                   “imitate, while at the same time displaying one
                                                 or more windows showing in real time
    Alternatively:                               resources of the mobile device that are
        “emulate, while at the same time available to the application as a result of the
    displaying one or more windows showing imitated activity”4
    resources of the mobile device that are
    available to or utilized by the application” Alternatively:
                                                     “imitate, while at the same time displaying
                                                 one or more windows showing resources of the
                                                 mobile device that are available to the
                                                 application as a result of the imitated activity”



4
  Defendants previously proposed: “mimic, while at the same time displaying one or more
windows showing in real time resources of the mobile device that are available to the application
as a result of the mimicked activity.” (Dkt. #152, Ex. A at p. 14) (emphasis added). In their
responsive claim construction brief, Defendants assert that “‘emulate’ here should be construed
as ‘simulate’ based on [a] drafting error.” (Dkt. #164 at p. 20 n.11) (citing id. at p. 17 n.10).

                                                 26
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 27 of 45 PageID #: 2618




                      “simulate, via one or more profile display windows”
                                      (’864 Patent, Claim 1)

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary.                      “imitate, and make available for display one or
                                                 more windows showing resources of the
 Alternatively:                                  mobile device that are available to the
    “simulate and display one or more application as a result of the imitated activity”
 windows showing resources of the mobile
 device that are available to or utilized by the Alternatively:
 application”                                        “imitate, and display one or more windows
                                                 showing resources of the mobile device that
                                                 are available to the application as a result of the
                                                 imitated activity”


(Dkt. #152, Ex. A at pp. 7, 11 & 14; Dkt. #154 at p. 14; Dkt. #164 at p. 20; Dkt. #168, App’x at

pp. 13–16; see Dkt. #171 at p. 2; see also Dkt. #174 at p. 3).

       1. The Parties’ Positions

       Plaintiff argues that “Defendants once again read in examples from the preferred

embodiments or merely substitut[e] narrower terms for those actually recited in the claims.” (Dkt.

#154 at p. 14).     Plaintiff also argues that “Defendants’ proposed constructions introduce

unnecessary words with contorted phrasing that are unsupported by the intrinsic or extrinsic

evidence and will only serve to confuse the finder of fact.”           (Id.)   Plaintiff submits that

“Defendants’ inclusion of the phrase ‘showing in real time resources of the mobile device that are

available to the application as a result of the imitated/mimicked activity’ is . . . inconsistent with

many embodiments of the specification and should be rejected.” (Id. at p. 16).

       Defendants respond that construction is necessary because “[a]s written, the phrases have

no ordinary meaning apart from the patents.” (Dkt. #164 at p. 21). Defendants argue: “[I]t is clear

that what the claims meant was not that the profile display window would do the emulation or


                                                 27
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 28 of 45 PageID #: 2619



simulation. Rather, the patents disclose that the system would perform the emulation or simulation,

and the results of the simulation or emulation would be visually presented in the profile display

window; that is, the profile display window would visually show the resources consumed by the

application and mobile network, against total available resources, at a given point in time.” (Id. at

p. 22). Finally, as to claims that recite “simultaneous,” Defendants argue that “[t]o say that the

emulation or simulation must occur simultaneously with the display of the resource information is

to say that the display must happen in real time; that is, the resource availability of the mobile

device is displayed as the emulated mobile device is playing the application and is subjected to the

simulated network events.” (Id. at pp. 22–23).

       Plaintiff replies that “[t]here is no meaningful risk that a fact-finder would read the claim

language to require that the display window itself performs the emulation (or simulation).” (Dkt.

#167 at p. 7). Plaintiff submits that “the word ‘via’—which Defendants seemingly ignore but

which carries meaning here—sufficiently informs that the results of a simulation or emulation are

visually presented in a ‘profile display window.’” (Id.) Further, Plaintiff argues that “surrounding

claim language clarifies that ‘simultaneously’ qualifies the ‘plurality’ of simulated network

characteristics,” not “monitoring an application ‘in real time’” as proposed by Defendants. (Id. at

pp. 7–8). Finally, Plaintiff argues that “a profile display window primarily displays resource

utilization by an application.” (Id. at p. 8) (citing ’864 Patent at 3:60–62, 4:28–30 & 10:60–65).

Plaintiff submits that “resources available to the application are merely indicated by a static

‘capacity line,’ while the profile display window displays resource utilization by the application

over time.” (Id. at p. 8) (citing ’864 Patent at 20:48–54 & Fig. 21).

       At the April 20, 2020 hearing, Plaintiff argued that the patents-in-suit disclose displaying

resources utilized by an application and also disclose displaying resources available to the



                                                 28
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 29 of 45 PageID #: 2620



application. Plaintiff argued that the patents-in-suit encompass displaying either or both. Plaintiff

urged that the claims at issue do not necessarily require displaying resources available to the

application. In a post-hearing supplemental submission permitted by the Court, Plaintiff submits

the above-noted alternative proposed constructions. (Dkt. #171 at p. 2).

       Defendants responded at the hearing that the purpose of the purported invention is to

determine if an application will run properly or will crash. Defendants argued that fulfilling this

purpose requires displaying what resources are available. Defendants also argued that their

proposals of “at the same time” and “in real time” are not redundant because whereas the former

refers to two things being contemporaneous, the latter refers to something happening while the

application is running.

       2. Analysis

       The specification discloses that a “profiler” may estimate resources used by an application:

       When developing a software program, a software developer often utilizes a
       software profiler to generate a report on the amount of time a processor spends in
       each routine of the software program during execution. The report may be used to
       find and optimize resource intensive areas of the software program. Some profiling
       modes report units other than time (such as call counts) and/or report at granularities
       other than per-routine. In the following description and examples, the term profiler
       may refer to a utility or function that determines or estimates mobile device
       resource utilization by an application running on that mobile device. For example,
       resource utilization may be determined for each output frame of a running frame-
       based application and displayed as a percentage of available resources for a
       particular mobile device.

’864 Patent at 3:52–65 (emphasis added).

       Claim 1 of the ’192 Patent, for example, recites (emphasis added):

       1. A system for developing an application for a mobile device comprising:
              a software authoring interface configured to simultaneously visually
       emulate, via one or more profile display windows, a plurality of network
       characteristics indicative of performance of the mobile device when executing the
       application; wherein the software authoring interface is further configured to
       simulate a network connection state encountered by the mobile device.

                                                 29
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 30 of 45 PageID #: 2621




As another example, Claim 1 of the ’864 Patent recites (emphasis added):

       1. A system for testing an application for a mobile device comprising:
               software configured to simulate, via one or more profile display windows,
       a plurality of network characteristics indicative of performance of the mobile device
       when executing the application; wherein the network characteristics are based on
       data of interaction with networks in non-simulated environments.

       Defendants propose referring to “a result of the imitated activity,” but Defendants’

proposals in this regard are confusing and unnecessary. Instead, the claims are sufficiently clear

that simulated network characteristics affect performance of the mobile device.

       In arguing against Defendants’ proposal of “resources of the mobile device that are

available to the application,” Plaintiff cites the Abstracts of the patents-in-suit. The Abstract of

the ’864 Patent states (emphasis added): “The application is played and monitored within the

model to determine resource utilization of the application for the mobile device.” The Abstracts

of the ’192 Patent and the ’678 Patent similarly state (emphasis added): “The application is

executed in real time within the model and the application executing in the model is monitored to

determine resource utilization information by the application for the mobile device.”

       Reading these claims as a whole, however, these claims are directed to the available

resources of the mobile device when executing the application. Thus, as noted above, simulated

network characteristics affect performance of the mobile device, and the above-reproduced

language in the Abstracts does not override the claim language and the context provided by the

remainder of the specification. This understanding is reinforced by recitals in other claims of

determining resources utilized by the application, such as in Claims 20 and 25 of the ’864 Patent

(emphasis added):

       20. A method for emulating an application playing on an application player in each
       of a plurality of mobile devices, the method comprising:



                                                30
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 31 of 45 PageID #: 2622



               retrieving characteristics, indicative of performance, for each of the mobile
       devices; emulating each of the mobile devices in real time using respective models
       running on a processor extrinsic to the mobile devices, wherein each of the models
       is based on the retrieved characteristics; playing the application in real time using
       the application player within each of the models; monitoring the application playing
       in each of the models to determine resource utilization information by the
       application for each of the mobile devices; and displaying the resource utilization
       information for at least one of the mobile devices.

       ***

       25. The method of claim 20, further comprising identifying one or more frames of
       a frame-based application where resource utilization of the application exceeds a
       maximum resource availability threshold of any one of the mobile devices.

       The specification reinforces this understanding, disclosing a profiler that generates a

“profile display window”:

       Profiler 106 monitors playing of frame-based application 104 within model 102 to
       estimate resource usage of application 104 and generates a profile data display
       window 110. Profile data display window 110 allows a user of system 100 to
       identify areas within application 104 that would exceed resources of mobile device
       114.

’864 Patent at 4:28–33 (emphasis added); see id. at 6:50–54 (“profile data display 110 may be used

to identify areas within application 104 whereupon playing of application 104 within mobile

device 114, performance of mobile device 114 would be stressed”).

       The specification further discloses that Figure 3 “shows one exemplary profile data display

window” that displays “per-frame (or point-in-time) processor resource utilization”:

       FIG. 3 shows one exemplary profile data display window 110 showing a frame-
       based display of profiled data 152, FIG. 1B, determined by processor profile
       module 202. In particular, profile window 110 is shown with a time line 302 that
       represents timeline 222 of application 104. In this example, each bar 304 indicates
       processor resource utilization for each of certain frames 223 of application 104. In
       each embodiment of the present system described herein, each bar may,
       alternatively, represent a particular point or period in time during the execution of
       an application 104 which is non-frame-based. During play of application 104
       within model 102, a current position indicator 306 shows the frame (i.e., frame 1 in
       this example) currently displayed by emulated mobile device display 111 (see FIG.
       4). A capacity line 308 (capout line) indicates the maximum processor resource

                                                31
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 32 of 45 PageID #: 2623



       available to application 104. Where bars 304 rise above capacity line 308 at
       locations 310, resource utilization for indicated frames of application 104 exceed
       the available processor resources of mobile device 114; thus application 104 may
       ‘capout’ or crash when playing those frames. Profile window 110 displays per-
       frame (or point-in-time) processor resource utilization of application 104, thereby
       facilitating assessment of stresses applied to mobile device 114 when playing
       application 104. Where the number of frames 223 of application 104 exceeds the
       display capacity of profile window 110, a scroll bar 312 allows the user to scroll
       through bars 304 for application 104.

Id. at 8:4–30 (emphasis added). Figure 3 is reproduced here:




       Plaintiff does not show that “profile display window,” let alone “via one or more profile

display windows,” has any different meaning in the relevant art or has any well-established

meaning in the relevant art at all. Plaintiff appears to argue that “via one or more profile display

windows” refers to selecting network characteristics (such as selecting from a pulldown menu list)

rather than displaying available resources. (See Dkt. #152 at p. 15). Disclosures regarding “pull-

down” lists, cited by Plaintiff, do not support such an interpretation. See ’864 Patent at 11:51–67.

                                                32
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 33 of 45 PageID #: 2624



Instead, the above-cited disclosures explain that a “profile display window” displays results of

emulation. The opinion of Defendants’ expert is further persuasive in this regard. (See Dkt. #154,

Ex. 5, Feb. 19, 2020 Shoemake Decl. at ¶¶ 52–54).

       Defendants’ proposal of “resources of the mobile device that are available to the

application” is consistent with disclosures that the position of the “capacity line 308” can vary and

that tracking available resources is necessary to determine whether an application will consume

too many resources and “crash” as a result:

       In one embodiment, capacity line 308 in profile data display window 110 is
       dynamically modified to show actual resource availability to application 104
       resulting from resource utilization by simulated wireless network activity within
       device model 102. For example, if a message is received and/or retrieved by model
       102 while playing application 104, certain resources are required to handle the
       received message, and therefore available resources for application 104 is [sic]
       reduced accordingly.

       ***

       A user may interact with one or more of frame based profile data displays 1544 of
       device model 1512 to modify resources available to application 1506. For example,
       the user may interactively adjust a resource capacity line (e.g., capacity line 308,
       FIG. 3) of one or more of frame based profile data displays 1544 to control the
       resource amount available to application 1506 within the associated device.

       ***

       A capacity line 2108 indicates the maximum total resources available to application
       104. Where bars 2104 rise above capacity line 2108, resource utilization for
       indicated frames of application 104 exceed the available resources of mobile device
       114; thus application 104 may ‘capout’ or crash when playing those frames.

’864 Patent at 10:65–11:2, 15:61–67 & 20:48–54 (emphasis added).

       As to Defendants’ proposals of “at the same time” and “in real time,” Defendants cite

disclosure in the specification:

       In one example of operation, application player 154 plays application 104 within
       model 102. In particular, player 154 processes frames 223 of application 104 based
       upon ordering of frames 223 within timeline 222. One or more profiled modules

                                                 33
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 34 of 45 PageID #: 2625



       202, 204, 206 and 208 within profiler 106 monitor resource utilization of each
       frame, storing results as profiled data 152. Profiled data 152 is then displayed as
       profiled data display window 110 on display 140 for review by the user. Profiled
       data 152 may be displayed in real time as application 104 is played within model
       102. Alternatively, the user may scroll through profiled data 152 as desired by
       interacting with profile data display 110. Alternatively, profiled data 152 may be
       output as a report (not shown).

’864 Patent at 7:56–8:1 (emphasis added).

       The claim language, however, recites that what is simultaneous is not displaying but rather

is simulation of a plurality of network characteristics. For example, above-reproduced Claim 1 of

the ’192 Patent recites “a software authoring interface configured to simultaneously visually

emulate, via one or more profile display windows, a plurality of network characteristics indicative

of performance of the mobile device when executing the application.” This understanding is

consistent with disclosure in the specification that various network characteristics may be

simulated:

       [N]etwork simulator interface 804 within model 102 interacts with data provider
       812 and event generator 814 to determine resource utilization resulting from
       network interaction by model 102. Thus, as application 104 plays within model
       102, the effects of mobile device 114 interacting with a wireless network are
       simulated such that frame-based profile data display window 110 shows resource
       utilization that includes the live or scripted effects of interaction with the wireless
       network. In one embodiment, capacity line 308 in profile data display window 110
       is dynamically modified to show actual resource availability to application 104
       resulting from resource utilization by simulated wireless network activity within
       device model 102. For example, if a message is received and/or retrieved by model
       102 while playing application 104, certain resources are required to handle the
       received message, and therefore available resources for application 104 is [sic]
       reduced accordingly.

       ***

       Window 1200 shows a pull-down list 1202 of network characteristics that may be
       simulated by simulator 810. For example, simulator 810 may allow control of
       scripted events (e.g., cell tower identification, service message, bandwidth, etc.),
       consumer events (e.g., checking email, checking messages, browsing network,
       available minutes, selecting images, etc.) and incoming events (e.g., phone calls,
       WAP Messages, receiving MMS, receiving SMS, etc.). Based upon selection from

                                                 34
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 35 of 45 PageID #: 2626



         list 1202, a second list may be presented to allow further simulation requirements
         to be entered. In the example of window 1200, consumer events entry of list 1202
         was selected, resulting in display of pull-down list 1204 from which check
         messages was selected resulting in the display of pull-down list 1206. In this
         example, the user may select ‘send message’ from list 1206 to evaluate the
         performance of application 104 while a message is received from the network.

’864 Patent at 10:57–11:6 & 11:51–67; see id. at 10:8–16 (“FIGS. 9, 10, 11 and 12 show exemplary

windows that allow a user to interact with emulator 101 for configuring and testing operation of

application 104 within model 102 when simulating connection to a wireless network.”).

         Finally, as to Claim 1 of the ’864 Patent, Defendants’ proposal of “make available for

display” is vague. Instead, the limitation of “one or more profile display windows” requires

software configured to display such windows (albeit not necessarily at the same time that the

emulation occurs, see ’864 Patent at 7:67–8:1 (quoted above)).

         The Court therefore hereby construes these disputed terms as set forth in the following

chart:

                       Term                                        Construction

 “simultaneously visually simulate, via one        “emulate simultaneously, and display one
 or more profile display windows”                  or more windows showing resources of the
 (’678 Patent, Claims 1, 26, 45)                   mobile device that are available to the
                                                   application”
 “simultaneously visually emulate, via one
 or more profile display windows”
 (’192 Patent, Claim 1)

 “simulate, via one or more profile display        “emulate, and display one or more windows
 windows”                                          showing resources of the mobile device that
 (’864 Patent, Claim 1)                            are available to the application”




                                                35
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 36 of 45 PageID #: 2627



   E. “configured to”

 Plaintiff’s Proposed Construction                  Defendants’ Proposed Construction

 No construction necessary.                         “actually programmed or implemented with
                                                    hardware or software to”
 Alternatively:
    “programmed or implemented               with Alternatively:
 hardware or software to”                            “that must be programmed or implemented
                                                  with hardware or software to”

(Dkt. #152, Ex. A at p. 23; Dkt. #154 at p. 16; Dkt. #164 at p. 26; Dkt. #168, App’x at p. 16; see

Dkt. #171 at p. 2; see also Dkt. #174 at p. 2). The parties submit that this term appears in Claims 1,

2, and 3 of the ’192 Patent, Claims 1, 2, 3, 26, 45, and 46 of the ’678 Patent, and Claims 1, 2, and

8 of the ’864 Patent. (Id.)

       1. The Parties’ Positions

       Plaintiff argues that Defendants’ proposal “is seemingly adopted from unrelated cases, is

meaningless here, and will only serve to confuse the finder of fact.” (Dkt. #154 at p. 16). Plaintiff

also argues that “[t]he narrowing term ‘actually programmed or implemented’ is unsupported by

the intrinsic record and the claim language here.” (Id. at p. 18).

       Defendants respond that “[c]ourts have repeatedly recognized that ‘configured to’ has a

narrow definition in patent law, and that fact may be lost on the jury absent a construction.” (Dkt.

#164 at p. 28).

       Plaintiff replies that Defendants fail to demonstrate that “configured to” has a “narrow

definition in patent law.” (Dkt. #167 at p. 9) (quoting Dkt. #164 at p. 28). Plaintiff also argues

that “Defendants provide no basis for including ‘hardware’ in claims that do not recite hardware.”

(Dkt. #167 at p. 9). Further, Plaintiff argues, “Defendants’ injection of the word ‘actually’” is

“redundant and adds nothing that would assist the fact-finder.” (Id.)




                                                 36
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 37 of 45 PageID #: 2628



       At the April 20, 2020 hearing, Plaintiff argued that Defendants’ proposal of “actually” is

unclear as to what it adds to the construction. In a supplemental submission permitted by the

Court, Plaintiff proposes construing “configured to” to mean “programmed or implemented with

hardware or software to.” (Dkt. #171 at p. 2). In their response thereto, Defendants alternatively

propose construing “configured to” to mean “that must be programmed or implemented with

hardware or software to.” (Dkt. #174 at p. 2).

       2. Analysis

       Claim 1 of the ’192 Patent recites (emphasis added):

       1. A system for developing an application for a mobile device comprising:
              a software authoring interface configured to simultaneously visually
       emulate, via one or more profile display windows, a plurality of network
       characteristics indicative of performance of the mobile device when executing the
       application; wherein the software authoring interface is further configured to
       simulate a network connection state encountered by the mobile device.

       As a general matter, “claims of unrelated patents must be construed separately.” e.Digital

Corp. v. Futurewei Techs., Inc., 772 F.3d 723, 727 (Fed. Cir. 2014).

       As to the particular phrase here at issue, though, the Court of Appeals for the Federal

Circuit has noted that the phrase “configured to” has a narrower meaning than merely “capable of”

or “suitable for.” Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335, 1349 (Fed. Cir.

2012) (interpreting “adapted to” in the “narrower” sense of “configured to” rather than the “broader

sense” of “capable of” or “suitable for”; “the phrase ‘adapted to’ is most naturally understood to

mean that the arms and magnetic members are designed or configured to accomplish the specified

objective, not simply that they can be made to serve that purpose”); see also Radware Ltd. v. A10

Networks, Inc., No. C-13-02024-RMW, 2014 WL 1572644, at *12 (N.D. Cal. Apr. 18, 2014)

(recognizing “configured to” as a “patent term of art”; noting that “courts have generally

interpreted ‘configured to’ more narrowly than simply ‘capable of’”) (collecting cases); cf.

                                                 37
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 38 of 45 PageID #: 2629



Telemac Cellular Corp. v. Topp Telecom, Inc., 247 F.3d 1316, 1330 (Fed. Cir. 2001) (“[T]hat a

device is capable of being modified to operate in an infringing manner is not sufficient, by itself,

to support a finding of infringement.”).

       Disclosures in the specification that use the phrase “configured to” do not compel

otherwise. See ’864 Patent at 4:57–59 (“In another embodiment, emulator 101 is an add-in module

that may be configured to operate within flash development tool 112.”); see also id. at 14:59–65

(“Application developer 1504, emulator 1510 and network simulator 1520 may each be a part of

authoring environment 1502, or may each be an external software program that is configured to

cooperate with components of authoring environment 1502.”).           The relevant evidence and

authorities therefore support Defendants’ proposal of requiring actual programming.

       At the April 20, 2020 hearing, Plaintiff argued that Defendants’ proposal of “actually”

would create confusion and might be interpreted as requiring that particular programming is

executed.   Plaintiff failed to show, however, how construing “configured to” as “actually

programmed to” would require execution of programming rather than merely that the

programming is present.

       The Court therefore hereby construes “configured to” to mean “actually programmed

to.”

   F. “the software”

 Plaintiff’s Proposed Construction                 Defendants’ Proposed Construction

 Not indefinite.                                   This phrase is indefinite for lack of proper
                                                   antecedent basis.
 A person of skill in the art would understand
 this phrase to refer to the “software testing
 interface.”




                                                38
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 39 of 45 PageID #: 2630



(Dkt. #152, Ex. A at p. 24; Dkt. #154 at p. 18; Dkt. #164 at p. 28; Dkt. #168, App’x at p. 20–21).

The parties submit that this term appears in Claims 2, 26, and 45–50 of the ’678 Patent. (Id.)

       1. The Parties’ Positions

       Plaintiff argues that there is no lack of antecedent basis because “a POSITA [person of

ordinary skill in the art] would understand that ‘the software’ refers to the ‘software testing

interface.’” (Dkt. #154 at p. 19).

       Defendants respond:

       “The software” in claim 2 could reasonably be interpreted to refer to the overall
       software system (“a system”), the specific software interface (“a software testing
       interface”), or some other software module (e.g., “the application”). The distinction
       is important. If “the software” refers back to the overall system, then nearly any
       configuration that enables selection of connection simulations could meet the claim
       limitation. But if “the software” refers specifically to the software testing interface,
       then it must be that specific, claimed software interface that allows the user to select
       the connection simulations.

(Dkt. #164 at p. 29).

       Plaintiff replies that “[t]he word ‘software’ . . . describes the ‘testing interface’ that is

configured to perform the claimed simulation.” (Dkt. #167 at p. 9). Plaintiff further argues:

       The preamble does not mention any “software,” so a POSITA reading claim 2
       would not understand “the software” to refer to the overall system of claim 1.
       Similarly, no POSITA would believe that the application being tested would allow
       a user to “select from one or more connection simulations” to test itself. That
       functionality is clearly within the testing interface.

(Id. at pp. 9–10) (emphasis omitted).

       At the April 20, 2020 hearing, the parties reiterated the arguments set forth in their briefing.

Defendants also argued that there are other software modules, not just the “software testing

interface,” that are part of the system.

       2. Analysis

       Claims 1 and 2 of the ’678 Patent recite (emphasis added):

                                                 39
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 40 of 45 PageID #: 2631



       1. A system for testing an application for a mobile device comprising:
               a software testing interface configured to simultaneously visually simulate,
       via one or more profile display windows, a plurality of operator network
       characteristics including at least bandwidth availability indicative of performance
       of the mobile device when executing the application; wherein the bandwidth
       availability is based at least in part on bandwidth data predetermined from
       interactions between one or more mobile devices and at least one operator network.

       2. The system of claim 1, wherein the software is configured to enable a user to
       select from one or more connection simulations for testing how well mobile content
       performs on the mobile device.

       Because Claim 1 recites “a software testing interface,” the antecedent basis for “the

software” in Claim 2 is perhaps not obvious at first blush.

       Nonetheless, reading these claims as a whole, Claim 1 relates to a testing interface that is

implemented in software (to simulate network characteristics). This comports with the context

provided by the ’678 Patent as whole, which discloses using software to simulate network

characteristics. See Phillips, 415 F.3d at 1313 (“the person of ordinary skill in the art is deemed

to read the claim term not only in the context of the particular claim in which the disputed term

appears, but in the context of the entire patent, including the specification”); see also ’678 Patent

at 11:39–48. Defendants fail to persuasively support their suggestion that “the software” in Claim

2 could be read as referring to the recital of “[a] system” or “an application” in Claim 1.

       Substantially the same analysis applies to Claim 26 of the ’678 Patent and Claims 45–50

of the ’678 Patent. Claims 26 and 45–50 of the ’678 Patent recite (emphasis added):

       26. A system for testing an application for a mobile device comprising:
               a software testing interface configured to simultaneously visually simulate,
       via one or more profile display windows, a plurality of operator network
       characteristics including at least bandwidth availability indicative of performance
       of the mobile device when executing the application; wherein the bandwidth
       availability is based at least in part on bandwidth data predetermined from
       interactions between one or more mobile devices and at least one operator network
       and the software is further configured to display data of either application
       performance, or network performance, or both.



                                                 40
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 41 of 45 PageID #: 2632



       ***

       45. A system for testing an application for a mobile device comprising:
               a software testing interface configured to simultaneously visually simulate,
       via one or more profile display windows, a plurality of operator network
       characteristics including at least bandwidth availability indicative of performance
       of the mobile device when executing the application; wherein the bandwidth
       availability is based at least in part on bandwidth data predetermined from
       interactions between one or more mobile devices and at least one operator network
       and interaction with a network enables the software to import real-world mobile
       network profiles.

       46. The system of claim 45, wherein the software is further configured to allow
       tests to be managed and results analyzed from a personal computer or mobile
       device.

       47. The system of claim 45, wherein the software can import real-world mobile
       network profiles captured by one or more networks.

       48. The system of claim 45, wherein the software can import real-world mobile
       network profiles provided by a storage library of mobile network conditions.

       49. The system of claim 45, wherein the software can import real-world mobile
       network profiles from geographical locations worldwide.

       50. The system of claim 45, wherein the software enables a user to discover and
       import network conditions from geographical locations worldwide.

       Defendants argue as to Claims 47–49 that “[t]hose dependent claims require the software

to ‘import real-world mobile network profiles’—activities that are rarely done by ‘interfaces,’

which more frequently refer to the visual presentation of information.” (Dkt. #164 at p. 29). The

specification, however, demonstrates that the patentee did not use the word “interface” so

narrowly.   See, e.g., ’678 Patent at 11:28–34 (“Network simulator interface 804 includes

functionality that allows device model 102 to communicate with simulator 810 to simulate

connectivity of mobile device 114 with a wireless network.”); id. at 11:56–59 (“Simulator 810,

using data provider 812 and event generator 814, thus interacts with network simulator interface




                                               41
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 42 of 45 PageID #: 2633



804 to model operation of a wireless network (e.g., a mobile phone network).”) The Court thus

rejects Defendants’ arguments that these claims are unclear.

       The Court therefore hereby finds as follows:

                     Claim(s)                                         Construction

 Claims 1 and 2 of the ’678 Patent                     The antecedent basis for “the software” in
                                                       Claim 2 of the ’678 Patent is “a software
                                                       testing interface” in Claim 1 of the ’678
                                                       Patent.

 Claim 26 of the ’678 Patent                           The antecedent basis for “the software” in
                                                       Claim 26 of the ’678 Patent is “a software
                                                       testing interface” in Claim 26 of the ’678
                                                       Patent.

 Claims 45–50 of the ’678 Patent                       The antecedent basis for “the software” in
                                                       Claims 45–50 of the ’678 Patent is “a
                                                       software testing interface” in Claim 45 of
                                                       the ’678 Patent.


   G. “the test”

 Plaintiff’s Proposed Construction                     Defendants’ Proposed Construction

 Not indefinite.                                       This phrase is indefinite for lack of proper
                                                       antecedent basis.
 A person of skill in the art would understand
 this phrase to refer to the test of the application
 recited in claim 1.


(Dkt. #152, Ex. A at p. 25; Dkt. #154 at p. 20; Dkt. #164 at p. 30; Dkt. #168, App’x at p. 23). The

parties submit that this term appears in Claim 9 of the ’864 Patent. (Id.)

       1. The Parties’ Positions

       Plaintiff submits that “Claim 9 of the ’864 patent depends from [C]laim 8, which depends

from [C]laim 1,” and “[f]rom even a cursory review of these three claims, a POSITA [person of




                                                   42
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 43 of 45 PageID #: 2634



ordinary skill in the art] would reasonably ascertain that ‘the test’ recited in [C]laim 9 is the test

of the application recited in [C]laim 1.” (Dkt. #154 at p. 20).

        Defendants respond that “neither claim 8 nor claim 1 (upon which claim 8 depends) recites

any sort of ‘test’ for which ‘the test’ in claim 9 could reasonably depend.” (Dkt. #164 at p. 30).

        Plaintiff replies, in full:

        Defendants again ignore the plain language of the claims. Defendants argue that
        “the test” in claim 9 of the ’864 patent is so “vague” that it cannot be understood
        without imposing additional restrictions on the “testing” recited by claim 1. As
        with “the software,” Defendants simply seek to manufacture an indefiniteness issue
        here by demanding to know whether “there has been a single test or series of tests,
        and whether the event in question occurred during the same test or in an earlier,
        now-concluded test.” (Opp. at 30.) These additional limitations are unsupported by
        anything in claim 9 and should not be imported into the claim. Instead, as set forth
        in the Opening Brief, a POSITA would reasonably ascertain that “the test” recited
        in claim 9 refers to a test of the application in claim 1. Claim 9 is, therefore, not
        indefinite.

(Dkt. #167 at p. 10).

        At the April 20, 2020 hearing, the parties reiterated the arguments set forth in their briefing.

Plaintiff urged that Defendants’ arguments, such as regarding purported ambiguity as to whether

there is one test or multiple tests, should be rejected because the activity defined by Claims 1 and

8 is “the test” referred to in Claim 9.

        2. Analysis

        Claims 1, 8, and 9 of the ’864 Patent recite (emphasis added):

        1. A system for testing an application for a mobile device comprising:
                software configured to simulate, via one or more profile display windows,
        a plurality of network characteristics indicative of performance of the mobile device
        when executing the application; wherein the network characteristics are based on
        data of interaction with networks in non-simulated environments.

        ***




                                                  43
Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 44 of 45 PageID #: 2635



       8. The system of claim 1, wherein the software is further configured to create one
       or more scenarios that include scripts that impact either the performance of the
       application, or the network, or both.

       9. The system of claim 8, wherein the one or more scenarios define one or more
       events that occur during the test which includes defining one or more virtual users
       to simulate real users.

       These claims nowhere recite “a test.” The recital of “the test” in Claim 9 of the ’678 Patent

thus lacks explicit antecedent basis. As a general matter, “the failure to provide explicit antecedent

basis for terms does not always render a claim indefinite. If the scope of a claim would be

reasonably ascertainable by those skilled in the art, then the claim is not indefinite.” Bose Corp.

v. JBL, Inc., 274 F.3d 1354, 1359 (Fed. Cir. 2001) (quoting Manual of Patent Examining

Procedure § 2173.05(e) (6th ed., rev. 1, Sept. 1995)). Plaintiff also cites Messerschmidt v. U.S.,

29 Fed. Cl. 1, 41–42 (Fed. Cl. 1993), in which the Federal Circuit stated that “claims rendered

initially indefinite for lack of antecedent basis may nevertheless remain definite when read in light

of the specifications.”

       Here, however, Plaintiff relies on the recital, in the preamble of Claim 1, of “[a] system for

testing an application for a mobile device.” Even assuming that the entire preamble of Claim 1 is

a limitation, this statement that the system is “for testing” does not recite any particular test. Thus,

“the test” in Claim 9 lacks antecedent basis. This lack of antecedent basis renders Claim 9

indefinite. See Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1249 (Fed. Cir. 2008)

(“a claim could be indefinite if a term does not have proper antecedent basis where such basis is

not otherwise present by implication or the meaning is not reasonably ascertainable”).

       The Court thus finds that “the test” in Claim 9 of the ’678 Patent lacks antecedent basis

and thereby renders Claim 9 of the ’678 Patent indefinite.




                                                  44
 Case 4:18-cv-00519-ALM Document 81 Filed 04/27/20 Page 45 of 45 PageID #: 2636



                                            CONCLUSION

          The Court adopts the constructions set forth in this opinion for the disputed terms of the

   patents-in-suit. The parties are ordered that they may not refer, directly or indirectly, to each

   other’s claim construction positions in the presence of the jury. Likewise, the parties are ordered

. to refrain from mentioning any portion of this opinion, other than the actual definitions adopted by

   the Court, in the presence of the jury. Any reference to claim construction proceedings is

   limited to informing the jury of the definitions adopted by the Court.

          IT IS SO ORDERED.
           SIGNED this 27th day of April, 2020.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                   45
